Bell, Chief Judge.
The only question presented is whether a widow’s claim under the Workmen’s Compensation Act was barred by the statute of limitation. The pertinent facts are not disputed. The deceased employee suffered a stroke in August 1970 which arose out of and in the course of his employment. Notice of the accident was given to the employer. The employee died on December 28, 1973 and the earlier stroke was a contributing cause of death. The claim for compensation was filed on December 18, 1974. The board awarded compensation to the widow/claimant and the superior court affirmed. Held:
1. Code § 114-305 provides in part: "The right to compensation under this Title shall be forever barred unless a claim is filed with the State Board of Workmen’s Compensation within one year after the accident, and, if death results from the accident, unless a claim therefor is filed with the Board within one year thereafter;. . .” The *180language of the statute is clear and unmistakable. The claim in this case was filed within one year from the date of death and therefore was not barred by the statute of limitation. Hicks v. Standard Accident Ins. Co., 52 Ga. App. 828, 830 (184 SE 808); Davison-Paxon Co. v. Ford, 88 Ga. App. 890 (78 SE2d 257).
Argued September 22, 1976
Decided October 25, 1976.
B. A. Bladen, for appellants.
Greene, Buckley, DeRieux & Jones, AlfredB. Adams, III, Harold S. White, Jr., for appellee.
2. The motion to dismiss the appeal, or, in the alternative, for damages for delay is denied.

Judgment affirmed.


Clark and Stolz, JJ., concur.